DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/20 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 4, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1, the limitation, “that exclusively determines a shape of said light emitted from the light source,” is indefinite.  It is indefinite as to what exclusively determines a shape of said light emitted from the light source.  Following is the said single optic device exclusively determines a shape of said light emitted from the light source.
Claims 2, 3, 4, and 7 are indefinite at least due to dependency on the indefinite base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wan (US 20120211778 A1).
Re Claim 1: Wan discloses 
a lighting device (fig 2a: 200) comprising:
a light source (fig 2a: 210) emitting light having a first bandwidth; and 
a single optic device (figs 2a, 2b, & 2c: 230) coupled directly to said light source (p30: A cover 230 directly contacts the LED 210), 
wherein said single optic device is an asymmetric homogeneous structure that filters the light emitted from the light source having a preselected subrange of wavelengths within said first bandwidth to generate a first filtered light (p31: Cover 230 also includes a wavelength converting material) and that exclusively determines a shape of said light emitted from the light source (Examiner: The cover 230 (in figs 2a, 2b, & 2c), by its shape, shapes the beam. The limitations, ‘a light source emitting light,’ 
Re Claim 3: Wan discloses the lighting device recited in claim 1, wherein said single optic device shifts light from within a first predetermined wavelength range to light within a second predetermined wavelength range and said first predetermined wavelength range includes light having wavelengths within said preselected subrange of wavelengths (abst: convert at least a portion of light emitted at the emission wavelength to different wavelength.).
Re Claim 15: Wan discloses 
a luminaire (fig 2a: 200) comprising: 
at least one LED (fig 2a: 210) that emits light in a first range of wavelengths; and
a filtering optic (figs 2a, 2b, & 2c: 230) coupled directly to said at least one LED (p30: A cover 230 directly contacts the LED 210), 
wherein said filtering optic is a single homogeneous structure (Examiner: filtering optic, 230, is a single homogeneous structure) that shifts light in a first subrange of said first range of wavelengths to light having wavelengths in a second subrange of wavelengths different than said first subrange (abst: convert at least a portion of light emitted at the emission wavelength to different wavelength.) and at the same time 
said filtering optic further exclusively determines a shape of a beam of said light emitted from said LED (Examiner: The cover 230 exclusively determines a shape of a beam (i.e. a beam that is directed upward from the LED) of said light emitted from said LED.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan (US 20120211778 A1) in view of Bailey (US 20120020092 A1).
Re Claim 2: Wan discloses that the lighting device recited in claim 1.
However, Wan does not disclose that said subrange of wavelengths comprises light having wavelengths in the range from 435nm to 500nm.
Bailey however discloses that said subrange of wavelengths comprises light having wavelengths in the range from 435nm to 500nm (p79: wavelength conversion from cyan, blue, or UV to white).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Bailey’s teaching in the Wan’s device for the purpose of reducing the negative effects of shorter wavelengths from the resulting visible white lights.
Re Claim 4: Wan discloses that the lighting device recited in claim 1, wherein said single optic device is an optic made of a material into which a filtering agent is disposed (p9: add a wavelength converting material to the encapsulating layer surrounding the LED die… dispensing as the encapsulating material is provided in liquid 
However, Wan does not disclose that said optic device is a free-form optic device.
Bailey however discloses that said optic device is a free-form optic device (p51: freeform-shaped lenses for shaping the emission pattern from the package.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Bailey’s teaching in the Wan’s device for the maximum degree of freedom and flexibility for designing optic devices.

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan (US 20120211778 A1) in view of Pas (US 20100001660 A1).
Re Claim 7: Wan discloses that the lighting device recited in claim 1.
However, Wan does not disclose that said preselected subrange of wavelengths corresponds to a range of wavelengths that damage or otherwise deteriorate one or properties of a food product when absorbed by said food product.
Pas discloses that said preselected subrange of wavelengths corresponds to a range of wavelengths that damage or otherwise deteriorate one or properties of a food product when absorbed by said food product (p6: a minimum of, or absence of infrared and ultraviolet radiation promoting deterioration or discolouring of food products).

Re Claim 18: Wan discloses that the luminaire recited in claim 15.
However, Wan does not disclose that said luminaire is installed to illuminate food products.
Pas discloses luminaire installed to illuminate food products (p46: An adjusted light colour may also affect the attractiveness of the product presentation, as is the case with the known red-coloured light for meat products.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Pas in the device of Wan for the purpose of presenting food under lighting that enhances the appearance of the food.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan (US 20120211778 A1) in view of Yamakawa (US 20140036499 A1).
Re Claim 16: Wan discloses that the luminaire recited in claim 15, wherein a step comprises shifting light in said first subrange to said second subrange.
However, Wan does not disclose that an amount of luminous flux in said second subrange is greater than before after said step.
Yamakawa however discloses that an amount of luminous flux in a second subrange is greater than before after a step (fig 3, fig 5, p74: Blue light emitting LED chips each having a light emission peak wavelength of 450 nm were prepared….  p76: 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Yamakawa’s teaching in the device of Wan for the purpose of producing a more natural white light.

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan (US 20120211778 A1) in view of Deurenberg (US 20080290251 A1).
Re Claim 17: Wan discloses that the luminaire recited in claim 15.
However, Wan does not disclose that said first subrange of wavelengths is between 400 and 500 nanometers and each wavelength in said second subrange is greater than or equal to 500 nanometers.
Deurenberg however discloses that said first subrange of wavelengths is between 400 and 500 nanometers and each wavelength in said second subrange is greater than or equal to 500 nanometers (p32: the phosphor converted LED light sources 34a and 34b comprise blue LEDs covered by wavelength converting phosphor in order to emit red and green light,).

Re Claim 19: Wan discloses that the luminaire recited in claim 15.
However, Wan does not disclose that at least one non-filtering optic coupled to at least one new LED different than said at least one LED, wherein said non-filtering optic emits light in said first range of wavelengths; and a controller configured to control whether the at least one new LED is energized to emit light.
Deurenberg however discloses that at least one non-filtering optic (fig 2: 14c) coupled to at least one new LED (16c in fig 2) different than said at least one LED, wherein said non-filtering optic emits light in said first range of wavelengths (p36: the emission from the intrinsic blue LED light source 14c); and a controller (fig 2 : 33) configured to control whether the at least one new LED is energized to emit light.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Deurenberg’s teaching in the device of Wan for the purpose of creating stable white light.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan (US 20120211778 A1) modified by Deurenberg (US 20080290251 A1) in view of Pas (US 20100001660 A1)

However, Wan modified by Deurenberg does not disclose one or more objects that are sensitive to specific wavelengths of light and said controller is configured to minimize an amount of light emitted by said optics in said specific wavelengths.
Pas discloses one or more objects that are sensitive to specific wavelengths of light and said controller is configured to minimize an amount of light emitted by said optics in said specific wavelengths (p6: a minimum of, or absence of infrared and ultraviolet radiation promoting deterioration or discolouring of food products,).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Pas’ teaching in the device of Wan modified by Deurenberg for the purpose of preventing food degradation.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive in part and moot in view of new ground of rejection in part.
Regarding Claim 1, Wan discloses said single optic device exclusively determines a shape of said light emitted from the light source (Examiner: The cover 230 (in figs 2a, 2b, & 2c), by its shape, shapes the beam. The limitations, ‘a light source emitting light,’ ‘the light emitted from the light source’ and ‘said light emitted from the 
Regarding Claim 15, Wan discloses a filtering optic (figs 2a, 2b, & 2c: 230) coupled directly to said at least one LED (p30: A cover 230 directly contacts the LED 210), wherein said filtering optic is a single homogeneous structure (Examiner: filtering optic, 230, is a single homogeneous structure) and
said filtering optic further exclusively determines a shape of a beam of said light emitted from said LED (Examiner: For example, the cover 230 exclusively determines a shape of a beam that is directed upward from the LED).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971.  The examiner can normally be reached on M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/TAE W KIM/Examiner, Art Unit 2887      

/THIEN M LE/Primary Examiner, Art Unit 2887